Decree affirmed. This is a petition brought by an executor asking for a determination of ownership of a joint bank account *761in the Bass River Savings Bank which was placed by the decedent (Moksu) in the name o£ himself and his wife jointly; he also asked for a determination of ownership in $1,000 in United States currency. The judge made a report of the material facts found by him; the evidence is not reported. The judge found that Moksu “did not intend to make a valid inter vivas gift to his wife . . . and that therefore said account is part of the residue of his estate.” He also found that the currency was jointly owned by Moksu and his wife and became her property upon Moksu’s death. From a decree in accordance with these findings, the wife appealed. The sole issue is whether the decree is supported by the facts found. “The facts so reported must stand except to the extent that they are inferences from subsidiary findings or are inconsistent with each other or with the pleadings.” Carilli Constr. Co. v. John Basile & Co. Inc. 317 Mass. 726, 727. Perceiving nothing in the subsidiary findings of the judge which vitiates his ultimate conclusion that there was no intent on the part of Moksu to make an inter vivas gift of a joint interest in the savings account (see Corkum v. Salvation Army of Mass. Inc. 340 Mass. 165), we are of opinion that this conclusion must stand.
Philip Jones, for the respondent Tyyne Marie Moksu, submitted a brief.
No argument nor brief for the petitioner.